SOCIALIST REPUBLIC OF VIETNAM
Independence - Freedom - Happiness
________________________________


No: /HD-TLD  
Dated: 21 Aug 2008






LAND SUBLEASE





-  
Pursuant to Decree 11-CP dated 24 January 1995 of the Government making detailed
provisions for the implementation of the Ordinance on Rights and Obligations of
Foreign Individuals and Organizations Leasing Land in Vietnam




-  
Pursuant to Decree 85-CP dated 17 December 1996 of the Government making
detailed provisions on the implementation of the Ordinance on Rights and
Obligations of Domestic Organizations Being Allocated or Leasing Land from the
State;




-  
Pursuant to Investment License No 698/GP-DC dated 21 October 1993 as amended on
9 May 1997 of the Ministry of Planning and Investment granted to Massda Joint
Venture Corporation;

 
I-  Party A: Massda Land Company Limited ("Sublessor"):



 
Representative of company:
Massda Land Company Limited
 
Full name:
Lee Yai Sin (Mr.)
 
Position:
General Director
 
Full name:
Nguyen Anh Tuan (Mr.)
 
Position:
Deputy General Director
 
Head Office:
IZ Danang, An Don, An Hai Bac Ward, Son Tra
   
District, Danang City,
   
Socialist Republic of Vietnam
 
Bank:
               
Bank Account:
(USD)
 
 
(VND)
 
Tax code:
   
Telephone:
Fax.:
     

 

--------------------------------------------------------------------------------


II. Party B: DOT VN Company Ltd.,  (Sublessee")

       
 
Representative of Company:
DOT VN Co., Ltd.
   
Full Name::
Phuoc Lee Johnson
 
 
Position:
General Director
   
Head Office:
 
           
Bank Account No:
(USD)
     
(VND)
   
Tax Code:
     
Telephone:
Fax.:        

The two parties have agreed to enter into this land sublease ("Sublease") with
the following terms and conditions:
 
Article 1 - Land and Term
 
1.1
The Sublessor agrees to sublease to the Sublessee 8,176.00 m2 of land in Danang
Industrial Zone located at An Hai Bac ward, Son Tra district, Danang City,
Socialist Republic of Vietnam ("Danang IZ") for the purpose of investing in,
operating and utilizing an Internet Data Center (IDC); an Operations Center and
office building for the customers of the IDC and its services and DOT VN’s
hi-tech electronic and assembly plant (with associated service charges); the
manufacturing and assembly plant shall produce electrical equipment, hi-tech
electronics, internet and telecommunication equipment, environmental control
equipment; training equipment, control and automation equipment, other assorted
equipment, products and machines.
   
1.2
The location of the site is determined by reference to the extract of the
cadastral map for lots 47 ("Land") attached to this Sublease.
   
1.3
This Sublease commences on the date this Sublease is signed and subject to
Articles 4 and 6, expires on 21 September 2043. ("Term")
 
Article 2 - Rent
 
2.1
The amount of rent excluding VAT for the Term of this Sublease shall be
calculated at the rate of USD 32 per square meter multiplied by the surface area
of the Land being 8,176.00 m2. ("Rent") and subject to the final survey of the
Area of the Land.
   
2.2
The Sublessee will pay the Sublessor such charges and levies (“Service Fee”) for
the maintenance and the provision of such services and/or facilities as shall be
imposed by any Relevant Authority and/or required of the Sublessor by any
Relevant Authority to provide. Such charges and levies shall be in the amounts
as imposed by any Relevant Authority or otherwise as imposed by the Sublessor.
The current maintenance fee is US$0.20/m2/year (excluding VAT).
   
2.3
The Sublessee shall pay the Sublessor the Rent as follows:
§  50% in one month after signing date of Land Sublease Agreement
 
§  30% on occupation of land OR six months from date of signing the Land
Sublease Agreement; whichever is earlier.
 
§  20% shall be paid 12 months from the date of signing the Land Sublease
Agreement or upon commissioning of factory; whichever is earlier.

 

--------------------------------------------------------------------------------


 

   
2.4
Location of payment of Rent and Service Fee:
 
VID Public Bank, Danang Branch
 
Bank account No
   
2.5
If the Sublessee fails or refuses to pay any monies on the dates identified in
this Sublease, interest on such unpaid monies shall commence to run immediately
from the date the payment becomes due and will be calculated from day to day at
the prescribed rate of 10% per annum. The Sublessor's right to any interest
under this Article is in addition to any other rights that the Sublessor has for
breach of this Sublease by the Sublessee.
 
Article 3 - Construction
 
3.1
Construction of works on the Land will be in accordance with the purpose stated
in Article 1 of this Sublease and the Investment License.
   
3.2
The Sublessee will construct upon the Land, a building or buildings in
accordance with the building plans and specification approved by the Relevant
Authorities within 1 year from the date of issuance of the Investment License.
During the Term of this Sublease and any renewal of this Sublease, the Sublessee
will keep and maintain such building or buildings in good and tenantable repair
and condition.
   
3.3
In the course of construction, the Sublessee will fully indemnify the Sublessor
against any claim, demand or action made by any party, including the Relevant
Authorities, for any one or more of damages, losses, costs, penalties or
expenses ("Damages") in relation to any injury caused to any person or property
on the Land or any adjoining lands or properties comprised within the Danang IZ.
   
3.4
Upon the earlier of delivery of vacant possession of the Land by the Sublessor
to the Sublessee, the Sublessee will comply with all Vietnamese Laws having
force and effect at the time or from time to time in relation to the Land and
conducting business in the Socialist Republic of Vietnam.
   
Article 4 - Variations
   
4.1
For the Term of this Sublease, if the landlease has not been fully paid, the
Sublessee will not allow to:
     
4.1.1
Transfer, assign or sublease any of the rights under this Sublease or the right
to use the Land; and
       
4.1.2
Part with physical possession of the Land.
 

 

--------------------------------------------------------------------------------



     
4.2
In cases where the Sublessee is divided or merged with another entity or where
its assets or this Sublease is assigned to another organization or individual
resulting in a new legal entity being created, that new entity must re-apply to
sublease the Land.
 
Article 5 - Delivery of Vacant Possession of the Land
 
5.1
Subject to the compliance of the Sublessee with all Articles in this Sublease,
including but not limited to the payment of monies by the Sublessee under this
Sublease, the Sublessor will deliver or cause to the delivered to the Sublessee
vacant possession of the Land on the date this Sublease is signed.
   
5.2
At the time of delivery of vacant possession of the Land, there shall be
available such basic infrastructure facilities as are now or hereafter provided
and make available up to the boundaries of Danang IZ by the Relevant
Authorities.
   
5.3
The Sublessee acknowledges and confirms that prior to or at the time of singing
this Sublease, it has inspected the Land and is aware of and satisfied with the
state, nature and condition of the surface and subsurface of the Land and
accepts that vacant possession of the Land shall be delivered to the Sublessee
in its current state.
   
5.4
Upon delivery of vacant possession of the Land to the Sublessee, the Sublessee
will be fully and effectually responsible for the Land and will fully indemnify
the Sublessor against any claim, demand or action made by any party, including
the Relevant Authorities, for Damages in relation to the Land.
   
Article 6 - Termination
   
6.1
This Sublease shall be terminated in the following circumstances:
     
6.1.1
Upon expiry of Term as provided in Article 1 of this Sublease without any
extension thereof; or
       
6.1.2
Upon mutual agreement of the parties; or
       
6.1.3
Upon either party committing a serious breach of the Articles stipulated in this
Sublease, or any directives by the Relevant Authorities which the Sublessee is
required to perform and observe, which adversely affects the rights of the other
party and which cannot be resolved through negotiation; or
       
6.1.4
If the Sublessee fails, neglects and/or refuses to pay the Rent or any part
thereof on the due date (s) to the Sublessor whether formally demanded to or
not; or
       
6.1.5
If the Sublessee being a corporation incorporated in accordance with the laws of
its country or under the laws of the Socialist Republic of Vietnam, enters into
any administration, composition or arrangement with or for the benefit of its
creditors or an order is made or an effective resolution passed for the winding
up the Sublessee; or
       
6.1.6
If the Sublessee ceases or threatened to cease operation of its business as
approved in the Investment License and or the Investment License is revoked or
terminated for whatever reason other than an approval for substituted
business(es); or

 

--------------------------------------------------------------------------------



       
6.1.7
If the Sublessee suffers any execution or distress process being levied on the
goods or properties of the Sublessee by any third party;
       
6.1.8
If the Sublessee fails to regularly and diligently proceed with the construction
of its factory and ancillary buildings on the Land from the time of the signing
of this Sublease until the completion of such factory and ancillary buildings in
accordance with Article 3.2 of this Sublease.
     
6.2
In relation to Article 6.1.3 the innocent party must first give the defaulting
party, or in relation to Articles 6.1.4 to 6.1.7 the Sublessor must first give
the Sublessee, 30 days notice in writing to remedy such breach. If the Sublessee
fails to rectify the breach within 30 days of such notice, this Sublease shall
terminate and the Sublessor will be entitled to re-enter into possession of the
Land and the Sublessee will promptly vacate the Land and remove all trade
fixtures and fittings, moveable property and assets upon the Land. All other
property affixed to and upon the Land will be the property of the Sublessor and
will remain affixed to or upon the Land. The Sublessor will be at liberty to
deal with the Land together with the building(s), structure(s) and fixtures
thereon, in any manner as the Sublessor deems fit without reference to the
Sublessee. Further, the Sublessor will be entitled to damages under the Law of
Vietnam.
   
6.3
Upon termination of this Sublease, the Sublessee shall forfeit all amounts which
have been paid by the Sublessee to the Sublessor for the Rent of the Land as at
the date of termination of the Sublease and under no circumstances will the
Sublease be entitled to recover from the Sublessor any amount of the Rent which
it has paid in advance for the Land. The rights under this Article 6.3 are in
addition to any other rights the Sublessor has upon termination of this
Sublease.
   
Article 7 - Use of the Land
   
7.1
During the Term of this Sublease, the Sublessor shall respect the right of
ownership of the Sublessee of assets constructed on the Land.
   
7.2
The Sublessee shall be responsible for using the Land in accordance with the
Investment License and will comply with the Laws on environment protection and
shall not harm the legitimate rights and interests of users of adjoining land.
 
Article 8 - Notices
 
8.1
Any notice required to be given under this Sublease will be in writing and shall
be deemed to be sufficiently given or served if addressed by one party to the
other and left at or sent by prepaid registered post or by courier service or by
facsimile transmission (in the latter case, a copy of such notice shall be sent
by post) to the party at the address herein stated or to such other address or
the last address known to the party to serving such notice. A notice sent by
post or by courier service shall be deemed to be received 3 days after
acceptance for such posting or courier service and in the case of facsimile
transmission, at the time of such transmission.

 

--------------------------------------------------------------------------------



 
Article 9 - Approval of the Sublease
 
9.1
This Sublease is made into 6 copies. Each party shall retain 2 copies and 1 copy
shall be sent to each of the Department of Land Administration of the Danang
City and the Management Committee of Danang IZ.
   
9.2
This Sublease shall be of full force and effect as of the date of its signing.
   

 
AS WITNESSED the parties have affixed their Seals under the hands of their
authorized signatories on 21 Aug 2008.


Signed for and on behalf of                               )
 
MASSDA LAND COMPANY LIMITED         )
 
by its lawful signatories in the presence of     )
_________________________
 
Mr. LEE YAI SIN
 
GENERAL DIRECTOR
                   
/s/ Ly Van Trach
/s/ Nguyen Anh Tuan
Ly Van Trach
Mr. NGUYEN ANH TUAN
 
DEPUTY GENERAL DIRECTOR
       
Signed for and on behalf of     )
 
(DOT VN Co., Ltd.)           )
 
by its lawful signatories                   )
 
in the presence of                              )
/s/ Phuoc Lee Johnson
 
Mr. PHUOC LEE JOHNSON
 
GENERAL DIRECTOR
   

 
/s/ Ung Ngoc Anh
Ms. UNG NGOC ANH
DEPUTY GENERAL DIRECTOR



